Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Specification
Content of Specification 
 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

	The related applications, have now issues as U.S.Patents.  Correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,10,15 of U.S. Patent No. 10741190 in view of Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference). . Although the claims at issue are not identical, they are not patentably distinct from each other because the extra claim elements in ‘927, such as the selector, combiner, etc., are equivalent to the means-for claim scope of claims 1-5.  See table below.
10741190, in view of Fielder (‘608 with ‘987)
Instant Application
1. An apparatus to encode auxiliary data in audio, the apparatus comprising: means for selecting a first 
 Claim 1 of ‘190 does not explicitly teach the additional elements pertaining to the second Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches the means for selecting to select a second frequency to represent a second code, the means for selecting to select the second frequency from a set of frequencies that are detectable when performing a frequency transformation using the second block length (as determining frequency characteristics and block size based on the characteristics -- abstract; and providing auxiliary information based on the frequency information – fig. 16a, col. 9 lines 1-9; examiner notes that the frame length and frequency ranges differ/vary based on the type of encoding desired – col. 10 line 55 – col. 11 line 25 incorporating by reference 09/193186, now USPatent 6,188,987) (with Fielder (6188987) incorporated by reference -- as the code is accessible, not accessible – referring to the incorporated by reference Fielder ‘987 – the forbid pattern code is recognized when the frequency pattern is present -- col. 11 lines 
2. The apparatus of claim 1, wherein the block of encoded audio samples is padded with a number of unmodified samples corresponding to a difference between the first block size and a predetermined block size. 
 

 4. The apparatus of claim 1, wherein the first symbol encoded in the block of encoded audio samples is detectable at the first frequency when the block of encoded audio samples is decoded using the first block size and the first symbol is not detectable at the first frequency when the block of encoded audio samples is decoded using a second block size different than the first block size. 
 5. The apparatus of claim 1, wherein the means for selecting the first frequency is to access a lookup table based on the first symbol to select the first frequency and the first block size. 

Claims 8-14 are article of manufacture claims that perform the steps of claim 1-7 above and as such, claims 8-14 are similar in 

Claims 15-20 are apparatus claims that perform the steps of claim 1-7 above and as such, claims 15-20 are similar in scope and content to claim 1-7 above and therefore, claims 15-20 are rejected under similar rationale as presented against claims 1-7 above.  Furthermore, Fielder (6226608) teaches processor and memory (col. 6 lines 45-55). 

 


2. The apparatus of claim 1, wherein the means for selecting is to select the first and 

3. The apparatus of claim 2, wherein the first and second frequency indices have different values. 

4. The apparatus of claim 1, wherein the means for selecting is to select a first plurality of frequencies to represent the first code, the means for selecting to select ones of the first plurality of frequencies from the first set of frequencies that are detectable when performing a frequency transformation using the first block length. 

5. The apparatus of claim 4, wherein the means for selecting is to select a second plurality of frequencies to represent the second code, the means for selecting to select ones of the second plurality of frequencies from the second set of frequencies that are 

6. The apparatus of claim 5, wherein the first plurality of frequencies selected to represent the first code and the second plurality of frequencies selected to represent the second code are selected using the same frequency indices. 

7. The apparatus of claim 1, wherein the means for selecting is to select a plurality of frequencies to represent the first code, respective ones of the plurality of frequencies to be detectable when using corresponding different frequency transformation block lengths. 

8. An article of manufacture comprising instructions which, when executed, cause a machine to at least evaluate a masking ability of a first audio block; select a first frequency to represent a first code, the first frequency 

9. The article of manufacture of claim 8, wherein the instructions cause the machine to select the first and second frequencies based on first and second frequency indices. 



11. The article of manufacture of claim 8, wherein the instructions cause the machine to select a first plurality of frequencies to represent the first code, ones of the first plurality of frequencies selected from the first set of frequencies that are detectable when performing a frequency transformation using the first block length. 

12. The article of manufacture of claim 11, wherein the instructions cause the machine to select a second plurality of frequencies to represent the second code, ones of the second plurality of frequencies selected from the second set of frequencies that are detectable when performing a frequency transformation using the second block length. 



14. The article of manufacture of claim 8, wherein the instructions cause the machine to select a plurality of frequencies to represent the first code, respective ones of the plurality of frequencies to be detectable when using corresponding different frequency transformation block lengths. 

15. An apparatus to insert auxiliary information in an audio signal, the apparatus comprising: memory; and a processor to execute computer readable instructions to: evaluate a masking ability of a first audio block; select a first frequency to represent a first code, the first frequency selected from a first set of frequencies that are detectable 

16. The apparatus of claim 15, to select the first and second frequencies based on first and second frequency indices. 

17. The apparatus of claim 16, wherein the first and second frequency indices have different values. 



19. The apparatus of claim 18, wherein the processor is to select a second plurality of frequencies to represent the second code, ones of the second plurality of frequencies selected from the second set of frequencies that are detectable when performing a frequency transformation using the second block length. 

20. The apparatus of claim 19, wherein the first plurality of frequencies selected to represent the first code signal and the second plurality of frequencies selected to represent the second code signal are selected using the same frequency indices. 







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference).

As per claim 1, Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches a method to encode auxiliary data in audio data, the apparatus comprising: means for evaluating a masking ability of a first audio block (examiner notes that in para 0032 of applicants spec, the means for evaluating a masking ability of a first audio block, is an evaluator that determines if a block of data can carry a code; see Fielder ‘608 teaching this, in col. 4 lines 50-65 determining the appropriate block size for the type of coding desired, col. 5 lines 3-14, which includes the ability for the block to transmit auxiliary information – col. 3-4, tables I, II, and III, showing the space in the block to transmit the auxiliary information in these coding schemes --  col. 5 lines 30-42, col. 9 lines 2-9; incorporating by reference 09/193186, now USPatent 6,188,987); now, directly pointing to the ‘987 patent – as encoded auxiliary information –Fielder et al (6,226,608), as determining frequency characteristics and block size based on the characteristics -- abstract; and providing auxiliary information based on the frequency information – fig. 16a, col. 9 lines 1-9 – incorporating by reference 09/193186, now USPatent 6,188,987); now, directly pointing to the ‘987 patent – as encoded auxiliary information –abstract, fig. 7, col. 9 lines 1-13, col. 10 lines 5-15), and (with Fielder (6188987) incorporated by reference -- as the code is accessible, not accessible – referring to the incorporated by reference Fielder ‘987 – the forbid pattern code is recognized when the frequency pattern is present -- col. 11 lines 1-11, col. 12 lines 15-44);  the means for selecting to select a second frequency to represent a second code, the means for selecting to select the second frequency from a set of frequencies that are detectable when performing a frequency transformation using the second block length (as determining frequency characteristics and block size based on the characteristics -- abstract; and providing auxiliary information based on the frequency information – fig. 16a, col. 9 lines 1-9; examiner notes that the frame length and frequency ranges differ/vary based on the type of encoding desired – col. 10 line 55 – col. 11 line 25 incorporating by reference 09/193186, now USPatent 6,188,987) (with Fielder (6188987) incorporated by reference -- as the code is accessible, not accessible – referring to the incorporated by reference Fielder ‘987 – the forbid pattern code is recognized when the frequency pattern is present -- col. 11 lines 1-11, col. 12 lines 15-44), 

means for synthesizing a code frequency according to the first block size and the first frequency; and means for combining the first signal with the first audio block to form a first encoded audio block, the first signal and the first audio block to overlap in time when combined to form the first encoded audio block (Fielder et al (6,226,608)as encoding based on the auxiliary information and block size – col. 11, lines 18-27; examiner notes that the claimed “overlap” is only disclosed in applicants specification, (para 0035, 0047 of the pgpub of applicants spec),as using old samples and new samples; Fielder teaches such overlap in col. 2 lines 28-35, wherein the segments overlap by ½ the segment length).  

As per claims 2,3 Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches the means for selecting is to select the first and second frequencies based on first and second frequency indices, having different values (as frequency index – col. 16 lines 62-67; used in the analysis and selecting of coding scheme and block length – col. 9 line 48 – col. 10 line 12).

As per claims 4,5, Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches wherein the means for selecting is to select a first/second plurality of frequency to represent the first/second code, the means for selecting to select one of the first/second plurality of frequency from the first/second set of frequencies that are detectable when performing a frequency transformation using the first/second block length ((as determining frequency characteristics and block size based on the characteristics -- abstract; and providing auxiliary information based on the frequency information – fig. 16a, col. 9 lines 1-9; examiner notes that with Fielder (6188987) incorporated by reference -- as the code is accessible, not accessible – referring to the incorporated by reference Fielder ‘987 – the forbid pattern code is recognized when the frequency pattern is present -- col. 11 lines 1-11, col. 12 lines 15-44)

As per claim 6, Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches the use of same frequency indices for the first/second code representation of the selected frequencies (col. 7 line 60 – col. 8 line 15)  examiner notes, that in the instance of similar type of encoding, Fielder ‘608 does not teach that the encoding modes have to be different). 

As per claim 7, Fielder et al (6,226,608) (with Fielder (6188987) incorporated by reference) teaches selecting a plurality of frequencies for the first codes, to be detectable, correspond to different transformation block lengths (as varying block lengths, as needed, for a col. 10 line 60  - col. 11 line 8, with adaptable lengths)   

Claims 8-14 are article of manufacture claims that perform the steps of claim 1-7 above and as such, claims 8-14 are similar in scope and content to claim 1-7 above and therefore, claims 8-14 are rejected under similar rationale as presented against claims 1-7 above.  Further, Fielder teaches a machine (col. 6 line 45-55).

Claims 15-20 are apparatus claims that perform the steps of claim 1-7 above and as such, claims 15-20 are similar in scope and content to claim 1-7 above and therefore, claims 15-20 are . 

Response to Arguments

Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.  As per applicants arguments against the Fielder references, examiner notes the explanation of the claim scope of the claim amendments, point to applicants specification detailing “overlap”, as using a mix of old and new samples; then examiner pointed to Fielder teaching such segmentation of old and new samples.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
Davidson (6246345) teaches nonuniform symbol lengths across various frequency subbands (
estimates the masking threshold of the audio signal by applying a perceptual model to the subband signals or to some other measure of audio signal spectral content, establishes quantization step sizes for quantizing the subband signals that are just small enough so that the resultant quantizing noise lies just below the estimated masking threshold of the audio signal, quantizes the subband signals according to the established quantization step sizes, and assembles into an encoded signal a plurality of symbols that represent the quantized subband signals. A complementary perceptual decoding process may be performed by a split-band decoder that extracts the symbols from the encoded signal and recovers the quantized subband signals therefrom, obtains dequantized representations of the quantized subband signals, and applies a bank of synthesis filters to the dequantized representations to generate an audio signal that is, ideally, perceptually indistinguishable from the original audio signal.

Malvar (6115689) teaches nonuniform subband ranges, alternate block sizes, etc.
The number of subbands M of typical transform coders has to be large enough to provide adequate frequency resolution, which usually leads to block sizes in the 20-80 ms range. That leads to a poor response to transient signals, with noise patterns that last the entire block, including pre-echo. During such transient signals a fine frequency resolution is not needed, and therefore one way to alleviate the problem is to use a smaller M for such sounds. Switching the block size for a modulated lapped transform is not difficult but may introduce additional encoding delay. An alternative approach is to use a hierarchical transform or a tree-structured filter bank, similar to a discrete wavelet transform. Such decomposition achieves a new nonuniform subband structure, with small block sizes for the high-frequency subbands and large block sizes for the low-frequency subbands. Hierarchical (or cascaded) transforms have a perfect time-domain separation across blocks, but a poor frequency-domain separation. For example, if a QMF filter bank is followed by a MLTs on the subbands, the subbands residing near the QMF transition bands may have stopband rejections as low as 10 dB, a problem that also happens with tree-structured transforms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
03/29/2022